Citation Nr: 0928950	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  06-26 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for service-connected hearing disability.  

2.  Entitlement to an increased rating in excess of 10 
percent for service-connected otitis media, purulent, of the 
right ear.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from December 1952 to 
March 1954.  

In a rating decision in January 2005, the RO granted service 
connection and assigned a noncompensable rating for tinnitus.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions in January 2006 
and June 2006.  

This case was remanded to comply with a hearing request in 
September 2008.  A hearing was held at the RO in December 
2008.  At that time, the Veteran withdrew his appeal as to 
the claim of service connection for a skin condition.  


FINDINGS OF FACTS

1.  The service-connected hearing disability is not shown to 
be productive of worse than Level I in the right ear and 
Level VII hearing on the left.  

2.  The service-connected otitis media is shown to be 
manifested by some drainage from the right ear without 
manifestations of inner ear vestibular pathology.  

3.  The Veteran currently is shown as likely as not to be 
suffering from recurrent tinnitus that is a separate and 
distinct complication of the service-connected right otitis 
media of the right ear.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected hearing disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.85, 4.86 including 
Diagnostic Code 6100 (2008).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for service-connected right ear otitis media have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4, including §§ 4.3, 4.7, 4.85, 4.86 including Diagnostic 
Code 6200 (2008).  

3.  The criteria for the assignment of a separate rating of 
10 percent for the service-connected tinnitus have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.3, 4.7, 4.85, 4.86 including Diagnostic Codes 6200, 6260 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§ 5100 et seq.  Examinations have been conducted.  

Notice as to what evidence is needed, as well as the type of 
evidence necessary to establish a disability rating and 
effective date for that disability, has been provided.  See, 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Letters in 
April 2006, June 2006, August 2006, and December 2008 
provided pertinent notice and development information.  

Although the December 2008 Vazquez  notice was not sent until 
after the initial rating denying the claims, the Board finds 
that any defect with respect to the timing of the required 
notice was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 
1328 (Fed. Cir. 2006). 

With respect to the VA's duty to assist, all evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims folder or he has been 
notified that VA was unable to obtain it.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

The Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  

The record contains statements from the Veteran, his service 
treatment record, VA outpatient records, private treatment 
records and reports of VA examinations.  


An evaluation higher than 10 percent for bilateral hearing 
loss 

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  See 
Espiritu.  However, these statements regarding the severity 
of the appellant's symptoms must be viewed in conjunction 
with the objective medical evidence of record and the 
pertinent rating criteria.  

Service connection was granted for defective hearing, right 
ear, in a September 1954 rating action.  A noncompensable 
evaluation was assigned.  

In June 2003, the RO increased the rating for the service-
connected right ear defective hearing to 10 percent 
disabling, effective on April 15, 2003.  

In a January 2005 rating action, the RO addressed the issue 
of an increased rating higher than 10 percent for service-
connected hearing disability.  The 10 percent rating was 
continued.  

Disability evaluations of defective hearing range from 
non-compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  

To evaluate the degree of disability for service-connected 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 Diagnostic Code 6100.  Copies of 
these tables from the rating code were provided to the 
Veteran in the statement of the case.  

The April 2006 VA audiological evaluation report indicates 
that the puretone thresholds at the frequencies of 1000, 
2000, 3000 and 4000 hertz as 20,30, 50 and 65 decibels in the 
right ear and 40, 75, 100, and 105+ decibels in the left ear.  
The average puretone threshold for the right ear was 41 
decibels and 80+ decibels for the left ear.  The controlled 
speech discrimination test was noted results of 96 percent 
correct in the right ear and 88 percent correct in the left 
ear.    

A December 2008 VA audiological evaluation report shows that 
the puretone thresholds at the frequencies of 1000, 2000, 
3000, and 4000 hertz of 25, 30, 50 and 65 decibels, in the 
right ear and 65, 100, 105+, and 105+decibels, respectively, 
in the left ear.  The average puretone threshold for the 
right ear was 43 decibels and 94+ decibels for the left ear.  
The controlled speech discrimination test was noted results 
of 96 percent correct in the right ear and 86 percent correct 
in the left ear.  

These test results yield numeric designation, which equate to 
Level I hearing loss in the right ear and Level IX or worse 
hearing loss on the left, using Table VI.  These results do 
not support the assignment of a higher rating.  Therefore, 
the claim for increase must be denied.  

The Board realizes that the Veteran is retired.  In reviewing 
his contentions in regard to hearing loss, he offers no 
specific complaints concerning occupational impairment.  In 
regard to how it affects his daily activities, at his 
hearing, he testified to having limited ability to hear when 
he sticks his fingers in his ear.  He also pointed out that 
his hearing aids require adjustment on occasions.  

While it is noted that the Veteran has been fitted with 
hearing aids, the evaluations derived from the rating 
schedule are intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86.  

Further, while his statements describe some degree of 
problems, the current hearing impairment is rated in 
accordance with criteria established by VA to compensate the 
service-connected disability based on a level of average 
industrial impairment.  

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that the "[a]ssignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

The Board notes that it appears that his primary contentions 
concern past evaluations.  He believes that he should have 
been granted higher evaluations for his hearing loss and 
right ear otitis on discharge from service.  However, if he 
desires to claim error in the past ratings, he should do so 
with specificity at the RO.  

In sum, the currently assigned 10 percent rating would 
account for an interference in daily life or an employment 
setting, as contemplated by the applicable criteria.  As 
such, the claim for an increased rating for the service-
connected hearing disability must be denied under the law.  


Entitlement to an evaluation higher than 10 percent for right 
ear otitis media 

Based on inservice treatment for right ear otitis media, 
service connection was granted in the September 1954 rating 
action.  A 10 percent evaluation was assigned, effective in 
March 1954.  This rating has been in effect since then.   

The postservice private medical record notes right 
tympanoplasty in January 1975.  

At his recent hearing, the Veteran testified about daily 
symptoms that include right ear bleeding and drainage of 
yellow-green waxy substance.  He had to use drops and clean 
his ear daily.  In order to listen to the television, he has 
to increase the volume higher than normal.  

At the VA examination in December 2008, the medical examiner 
noted the medical history of the Veteran having had three 
surgeries performed on the service-connected right ear.  

On examination, there was mild drainage from the right ear.  
The tympanic membrane was visualized.  Tympanometry was 
consistent with normal tympanic membrane motility, ear canal 
volume and middle ear pressure in the right ear.  

The Board notes in this regard that current disability 
picture meets the criteria for a 10 percent evaluation on the 
basis of the Veteran having suppurative otitis media in the 
right ear.  

A compensable 10 percent rating for chronic suppurative 
otitis media, mastoiditis, or cholesteatoma (or any 
combination) is warranted during suppuration, or with aural 
polyps.  The Veteran, as noted, has been assigned a 10 
percent rating for his hearing disability.  

However, as the Veteran is not noted to have a diagnosis of a 
separately ratable peripheral vestibular disease, Ménière's 
syndrome, labyrinthitis or facial nerve paralysis or bone 
loss of skull, a higher rating is not for application on this 
basis.  38 C.F.R. § 4.87, Diagnostic Code 6200.  A higher 
evaluation is not warranted for otitis media under these 
criteria.  

In this vein, the Board notes that the Veteran has reported 
symptoms that include dizziness; however, this has not been 
identified as being due to middle or inner ear pathology.  

As the Veteran is in receipt of the highest evaluation for 
his service-connected right ear otitis media, a basis for a 
higher rating is not presented in this case.  

The claim for an evaluation in excess of 10 percent 
evaluation for the service-connected right ear otitis media 
must be denied in this case.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim on the ground of 
lack of legal merit).

However, in reviewing the claim for increase, the Board finds 
that a separate 10 percent rating is assignable for recurrent 
tinnitus in accordance with the provisions of Diagnostic Code 
6260 that as likely as not is a distinct complication of the 
service-connected right ear otitis media.  The recent VA 
examination in this regard reported that the Veteran was 
experiencing recurrent bilateral tinnitus that was most 
pronounced in quiet environments.  

Accordingly, on this record, an increased rating of 10 
percent for the service-connected tinnitus is assigned in 
this case.  


ORDER

An increased rating in excess of 10 percent for the service-
connected hearing disability is denied.  

An increased rating in excess of 10 percent for the service-
connected otitis media, purulent, of the right ear is denied.  

An increased, separate rating of 10 percent for the service-
connected tinnitus associated with the service-connected 
otitis media, purulent, of the right ear is granted, subject 
to the regulations controlling the payment of VA monetary 
benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  





 Department of Veterans Affairs


